UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7170



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOE FRANKLIN SANDERS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-99-768; CA-02-2702-6-24)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joe Franklin Sanders, Appellant Pro Se. Arthur Bradley Parham,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joe Franklin Sanders seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000) and denying reconsideration.          An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U. S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record    and   conclude   that   Sanders   has   not   made   the   requisite

showing.    Accordingly, we deny Sanders’s motion for a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -